            Case 1:18-cv-00681-RJL Document 81 Filed 09/10/19 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


AARON RICH
                               Plaintiff,

       v.                                               Civil Action No. 1:18-cv-00681-RJL

EDWARD BUTOWSKY,                                        Hon. Richard J. Leon
MATTHEW COUCH, and
AMERICA FIRST MEDIA


                               Defendants.

                       JOINT STIPULATION REGARDING
            DEFENDANT MATTHEW COUCH’S RULE 60(B) MOTION (DKT. 76)
       Counsel for Plaintiff Aaron Rich and Defendant Matthew Couch 1 have met and conferred

and have agreed as follows:

       WHEREAS, on July 23, 2019, Mr. Rich filed a Motion To Compel Defendants Matt

Couch and America First Media To Response To Plaintiff’s First Set of Requests of Production

(“Plaintiff’s Motion to Compel”), Dkt. 71;

       WHEREAS, on July 31, 2019, the Court granted Plaintiff’s Motion to Compel, Dkt. 75

at 5:11-12; 7/31/19 Minute Order;

       WHEREAS, on August 14, 2019, Defendant Matthew Couch filed a Motion For Relief

From Judgment Or Order Under Rule 60(b) (“Couch 60(b) Motion”), Dkt. 76, to which Mr. Rich




1
 Mr. Eden P. Quainton represented Mr. Couch. Counsel consented to his doing so pending his
application for admission to this Court and appearance in this case. Defendant Butowsky does
not object to the stipulation. America First Media Group, Inc. also indicated that it does not
object to the stipulation, subject to its and/or Mr. Couch’s right to challenge the naming of
“America First Media” as a Defendant in the action.

                                             1
             Case 1:18-cv-00681-RJL Document 81 Filed 09/10/19 Page 2 of 4



filed an opposition on August 26, 2019, Dkt. 78, and Mr. Couch replied on September 3, 2019,

Dkt. 79; 2

        WHEREAS, Mr. Couch has begun to produce documents responsive to Mr. Rich’s First

Set of Requests for Production;

        WHEREAS, on September 9, 2019, counsel for Plaintiffs and Defendants conferred

regarding the pending motions before the Court and discovery;

        IT IS HEREBY STIPULATED AND AGREED, subject to approval of the Court, that

the Court defer judgement on the Couch 60(b) Motion pending counsels’ ongoing attempt to

resolve the issues addressed in the 60(b) Motion.

        IT IS FURTHER STIPULATED AND AGREED, subject to approval of the Court,

that the parties agree that any deadlines to respond to the pending motions are tolled as of the

date of this filing.

DATED: September 10, 2019

Respectfully Submitted,

/s/ Michael J. Gottlieb                                  /s/Eden P. Quainton
MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)                EDEN P. QUAINTON
WILLKIE FARR & GALLAGHER LLP                             Counsel for Defendant Matthew Couch
1875 K Street NW                                         (pending admission and appearance)
Washington, DC 20006                                     QUAINTON LAW, PLLC
Tel: (202) 303-1000                                      1001 Avenue of the Americas, 11th Floor
Fax: (202) 303-2000                                      New York, NY 10018
mgottlieb@willkie.com                                    Tel: (212) 813-8389
                                                         Fax: (212) 813-8390
JOSHUA P. RILEY (D.C. Bar No. 1026900)
MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
BOIES SCHILLER FLEXNER LLP
1401 New York Ave. NW
Washington, DC 20005

2
  The reply, Dkt. 79, is incorrectly docketed as being filed by Mr. Rich. Counsel respectfully
request the Court direct the clerk to correct the docket to accurately reflect that entry as filed by
Mr. Couch.
                                                 2
          Case 1:18-cv-00681-RJL Document 81 Filed 09/10/19 Page 3 of 4



Tel: (202) 237-2727
Fax: (202) 237-6131
jriley@bsfllp.com
mgovernski@bsfllp.com


Attorneys for Plaintiff Aaron Rich




                                       3
             Case 1:18-cv-00681-RJL Document 81 Filed 09/10/19 Page 4 of 4


                                    CERTIFICATE OF SERVICE



       The undersigned counsel certifies that on September 10, 2019, the foregoing document was

(1) filed through the CM/ECF system and thereby served electronically on counsel for Defendant

Edward Butowsky and (2) emailed to Defendants Matthew Couch and America First Media via

Defendant Couch at mattcouch@af-mg.com. Defendants Couch and America First Media consented

in writing to receive filings via email pending registration to receive electronic notification of filings.



       Dated: September 10, 2019

                                               s/ Michael J. Gottlieb
                                               MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                               WILLKIE FARR & GALLAGHER LLP
                                               1875 K Street NW
                                               Washington, DC 20006
                                               Tel: (202) 303-1000
                                               Fax: (202) 303-2000
                                               mgottlieb@willkie.com




                                        CERTIFICATE OF SERVICE
